UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7393


ANDRE JONES,

                Plaintiff – Appellant,

          v.

CAMDEN POLICE DEPARTMENT; E. R. COREY,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:09-cv-02161-DCN)


Submitted:   February 28, 2011              Decided:    March 18, 2011


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Jones, Appellant Pro Se.       Andrew Lindemann, DAVIDSON
& LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andre   Jones    appeals        the   district    court’s    orders

accepting the recommendation of the magistrate judge and denying

relief on his complaint asserting claims under 42 U.S.C. § 1983

(2006) and state law.         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            Jones v. Camden Police Dep’t, No. 3:09-

cv-02161-DCN (D.S.C. Sept 1, 2010; Sept. 15, 2010).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         2